DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	The amendment filed April 25, 2022 is acknowledged and has been entered.  Claims 2-13 and 52 have been canceled.  Claims 1, 16, 17, 50, and 59 have been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 1-50 and 52-59, drawn to an antibody that specifically binds to folate receptor alpha (FOLR1), a kit comprising said antibody, a polynucleotide encoding said antibody, a vector comprising said polynucleotide, a host cell comprising said vector, a cell-free expression reaction comprising said vector, a composition comprising said antibody, and a method of treating or preventing a disease or condition in a subject comprising administering to the subject said antibody or said composition.
	Additionally, Applicant elected the species of the invention in which the antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 581 (CDRH1), SEQ ID NO: 1762 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3), in which the antibody comprising a constant region comprising the amino acid sequence of SEQ ID NO: 370, and in which the disease or condition is ovarian cancer.3 

3.	Claims 1, 14-51, and 53-60 are pending in the application.  Claims 30, 32, 51, 53, 54, 56-58, and 60 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.

4.	Claims 1-17, 18-29, 31, 33-50, 52, 55, and 59 have been examined.

Election/Restriction
5.	Upon reconsideration the restriction and election requirement has been withdrawn in part so as to rejoin the elected species of the invention in which the antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 584 (CDRH1), SEQ ID NO: 1765 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3) and the non-elected species of the invention in which the antibody comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 117 (CDRH1), SEQ ID NO: 235 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3).

6.	At page 26 of the amendment filed April 25, 2022, citing M.P.E.P. § 803.02(III)(A), Applicant has requested that examination of the claims extend to include the subject matter of non-elected species of the invention.  In response, as stated at page 5 of the Office action mailed August 31, 2021, “[upon] allowance of a generic claim, applicant will be entitled to consideration of additional species which are written in dependent form or otherwise require all the limitations of the allowed generic claim”.6  In this case, while claim 1, as originally presented for examination, was generic, claim 1, as presented, was not an allowed claim.  Then, too, claim 1, as presently amended, is not a generic claim in that it is drawn in the alternative to multiple distinct species of the invention, which presumably were encompassed by the originally presented generic claim.

Information Disclosure Statement
7.	The information disclosure filed to April 25, 2022 has been considered.  An initialed copy is enclosed.

Terminal Disclaimer
8.	The terminal disclaimer filed on April 25, 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,596,270, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
9.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed applications is acknowledged.  
However, claims 33-39, 50, 55, and 59 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims 33-39, 50, 55, and 59 is deemed the filing date of the international application (i.e., PCT/US2017/056223), namely October 11, 2017.

Grounds of Objection and Rejection Withdrawn
10.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed December 24, 2021.

Specification
11.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See M.P.E.P. § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is GraphPad Prism™; see, e.g., paragraph [00285] at page 85 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

12.	The specification is objected to for the following reason:  The specification contains sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 C.F.R. § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See M.P.E.P. § 2422.01.
In this instance, the amino acid sequences disclosed in paragraphs [00176], [00177], [00178], [00179], [00180], and [00181], all of which sequences of four or more specifically identified amino acids, are not identified and appear not be listed by the Sequence Listing.7  
Applicant must provide appropriate amendments to the claims inserting the required sequence identifiers.  As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.

13.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. 1.75(d)(1) and M.P.E.P. § 608.01(o).  Correction of the following is required: 
	Claim 48 is drawn to a cell-free expression reaction comprising the vector of claim 44; claim 41 is drawn to a kit comprising a “lyophilized” antibody of claim 1; and claim 59 is drawn to a method for treating or preventing a disease or condition in a subject “in need thereof”.
	M.P.E.P. § 608.01(o) states:  

While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. 

M.P.E.P. § 608.01(o) further states that if the examiner determines that the claims presented in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, provided no new matter is introduced.
	It is submitted that it would not be clear from a reading of the descriptive portion of this application, alone, where there is support for the language of the claims because the specification does not describe a kit comprising a “lyophilized” antibody according to claim 41 and 42, “a cell-free expression reaction” according to claim 48, or a subject “in need thereof” according to claim 59.
	Notably with regard to claim 41, drawn to a kit comprising a “lyophilized” antibody of claim 1, Applicant has remarked that it would be understood given the disclosure in paragraph [00269] that the kit comprises a solvent for reconstitution of the antibody that the antibody is lyophilized.  In response, the Examiner disagrees.  It would not be presumed given the disclosure that in a kit comprising an antibody and a solvent for reconstitution of the antibody the antibody is necessarily “lyophilized”, as that might be the case, but it also might not be, especially depending upon what it means to “reconstitute” the antibody as disclosed.8 
	Then, with regard to claim 48, Applicant has remarked that it would be clear from the disclosure in paragraph [00213] that the subject matter to which claim 48 is drawn is described therein.  In response, it is not clear why Applicant believes this to be case since the disclosure in paragraph [00213] makes no clear reference to “a cell-free expression reaction”, which comprises the vector to which claim 44 is drawn.  In fact, as indicated in the rejection of claim 48 that follows, it cannot be ascertained what it is that is actually regarded as the invention.  Yes, whatever it comprises a vector, but what is it actually?  What is a “a cell-free expression reaction”?  Is it even patentable subject matter?9  At any rate, Applicant remarks, although considered, are not found persuasive to obviate this issue, as it still not evident how or why it would be clear from a reading of the descriptive portion of this application, alone, where support for the language of claim 48 is found.

14.	The specification is objected to because of the misnumbering of pages 88 and 91.10 

Claim Objections
15.	Claims 41, 42, 48, and 59 are objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	Regarding claim 41, as well as claim 42, which depends from claim 41, there is no written support in the descriptive portion of this application, as originally filed, for the term “lyophilized”; moreover, though claim 41 is an original claim, there is no description in the disclosure of the claimed invention (i.e., the antibody of which the kit is comprised is not described as being lyophilized or freeze-dried).
	Regarding claim 48, there is no written support in the descriptive portion of this application, as originally filed, for the term “cell-free expression reaction”; moreover, though claim 48 is an original claim, there is no description in the disclosure of the claimed invention.
	Regarding claims 59, there is no written support in the descriptive portion of this application, as originally filed, for the term “subject in need thereof”.  Moreover, although claim 50, as originally presented, recited this term, there is no description in the disclosure of the claimed invention (i.e., never is the subject described as being “in need” or “in need thereof”).
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).

Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claim 14, 16, and 17 are rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	(a)	Claim 14 is herein drawn to the antibody of claim 1, wherein the antibody comprises “a VH comprising: a CDR-H1 comprising one or more of SEQ ID NOs: 58 and 117, a CDR-H2 comprising one or more of SEQ ID NOs: 176 and 235; and a CDR-H3 comprising SEQ ID NO: 294”.  As presently amended, claim 1 is drawn in the alternative to any of a plurality of structurally distinct antibodies, which includes, for example, an antibody comprising “three heavy chain CDRs and three light chain CDRs of […] the VH region SEQ ID NO: 308 and the VL region SEQ ID NO: 367” and an antibody comprising “three heavy chain CDRs and three light chain CDRs of […] the VH region SEQ ID NO: 362 and the VL region SEQ ID NO: 367”.  A proper dependent claim must further limit each and every embodiment of the preceding claim; and yet, an antibody comprising “a VH comprising: a CDR-H1 comprising one or more of SEQ ID NOs: 58 and 117, a CDR-H2 comprising one or more of SEQ ID NOs: 176 and 235; and a CDR-H3 comprising SEQ ID NO: 294”, as recited by claim 14, is not, for example, an antibody comprising “three heavy chain CDRs and three light chain CDRs of […] the VH region SEQ ID NO: 308 and the VL region SEQ ID NO: 367”, as is one embodiment of the invention according to claim 1.11  Thus, claim 14 does not further limit the subject matter of each and every embodiment of the preceding claim. 
	(b)	Claim 16 is drawn to the antibody of claim 14, which is an antibody that comprises “a VL comprising: a CDR-L1 comprising SEQ ID NO: 299; a CDR-L2 comprising SEQ ID NO: 302; and a CDR-L3 comprising SEQ ID NO: 305”, but according to claim 14, the antibody is not necessarily such an antibody (as it might instead be a different antibody, such as an antibody comprising three light chain CDRs of a VL region comprising or consisting of SEQ ID NO: 368 or SEQ ID NO: 369, neither of which comprise, for example, a CDR-L1 comprising SEQ ID NO: 299).  A proper dependent claim must further limit each and every embodiment of the preceding claim.  In this instance, because claim 16 does not further limit each and every embodiment of claim 14 or claim 1, claim 16 is an improper dependent claim.
	(c)	  Claim 17 is drawn to the antibody of claim 16 and is presumed to be drawn to the antibody according to the preceding claim, which comprises a VL region having an amino acid sequence selected from SEQ ID NOs: 367, 368, and 369.  Here the antibody according to claim 16 is an antibody according to claim 14, which comprises “a VL comprising: a CDR-L1 comprising SEQ ID NO: 299; a CDR-L2 comprising SEQ ID NO: 302; and a CDR-L3 comprising SEQ ID NO: 305”.  While an antibody that comprises a VL region having the amino acid sequence of SEQ ID NO: 367 is an antibody according to claim 16, an antibody that comprises a VL region having the amino acid sequence of SEQ ID NOs: 368 or SEQ ID NO: 369 is not.12  A proper dependent claim must further limit each and every embodiment of the preceding claim.  In this instance, because claim 17 does not further limit each and every embodiment of claim 16, claim 17 is an improper dependent claim.

18.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

19.	Claims 1-17, 20-29, 31, 33-50, 52, 55, and 59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 27 of the amendment filed April 25, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1-17, 20-29, 31, 33-50, 52, 55, and 59 are indefinite for the following reasons:
	(a) 	Claim 1, as presently amended, recites the antibody comprises three heavy chain complementarity determining regions (CDRs) and three light chain CDRs; and yet it appears that dependent claim 14 recites the “VH”13 comprises as many as five (5) heavy chain CDRs, i.e., one or more of SEQ ID NO: 58 and SEQ ID NO: 117 (the sequences of a CDR-H1), one or more of SEQ ID NO: 176 and SEQ ID NO: 235 (the sequences of a CDR-H2), and SEQ ID NO: 294 (the sequences of a CDR-H3).  How is this possible?  What is the subject matter that is regarded as the invention?  How is claim 14 a properly dependent claim, where it appears that the claim fails to recite the same limitations of the preceding claim (paradoxically, an antibody comprising 3 heavy chain CDRs cannot be an antibody comprising up to 5 heavy chain CDRs).
 	(b)	Claim 14, which depends from claim 1, recites the antibody comprises “a VH comprising: a CDR-H1 comprising one or more of SEQ ID NOs: 58 and 117, a CDR-H2 comprising one or more of SEQ ID NOs: 176 and 235; and a CDR-H3 comprising SEQ ID NO: 294”, where claim 1 has been amended so as to be drawn to an antibody that “comprises three heavy chain CDRs and three light chain CDRs of […] the VH region SEQ ID NO: 362 and the VL region SEQ ID NO: 367”.  First it is submitted that apart from the issue addressed above it is unclear what subject matter it is that is regarded as the invention because it is not clear if the recited VH region is to be understood as comprising or consisting of the amino acid sequence of SEQ ID NO: 362 and if the recited VL region is to be understood as comprising or consisting of the amino acid sequence of SEQ ID NO: 367.  Second, it is unclear how claim 14 is intended to further limit the subject matter of the preceding claim, if the above-mentioned paradox is ignored.  Must the antibody according to claim 14 comprise “three heavy chain CDRs and three light chain CDRs of […] the VH region [comprising or consisting of] SEQ ID NO: 362 and the VL region [comprising or consisting of] SEQ ID NO: 367”, as in accordance with the preceding claim, as well as “a VH comprising: a CDR-H1 comprising one or more of SEQ ID NOs: 58 and 117, a CDR-H2 comprising one or more of SEQ ID NOs: 176 and 235; and a CDR-H3 comprising SEQ ID NO: 294”, or must the antibody according to claim 14 comprise only “three heavy chain CDRs and three light chain CDRs of […] the VH region [comprising or consisting of] SEQ ID NO: 362 and the VL region [comprising or consisting of] SEQ ID NO: 367”, wherein CDR-H1 comprises an amino acid sequence selected from SEQ ID NO: 58 and SEQ ID NO: 117, CDR-H2 comprises an amino acid sequence selected from SEQ ID NO: 176 and SEQ ID NO: 235, and CDR-H3 comprises the amino acid sequence of SEQ ID NO: 294?  What is the subject matter that is regarded as the invention?  Third, if claim 14 were to be a proper dependent claim, and accordingly if claim 14 were to further limit the subject matter according to claim 1, then, because claim 14 recites the antibody comprises “a VH comprising: a CDR-H1 comprising one or more of SEQ ID NOs: 58 and 117, a CDR-H2 comprising one or more of SEQ ID NOs: 176 and 235; and a CDR-H3 comprising SEQ ID NO: 294”, it must follow that according to claim 1 the three heavy chain CDRs need not have these same structural features (i.e., the heavy chain CDRs need not comprise any of the recited amino acid sequences).  So, then, if the antibody according to claim 1 comprises three heavy chain “CDRs” of the VH region comprising or consisting of SEQ ID NO: 362, which are not necessarily those CDRs that are recited by the dependent claim, it would seem that the “CDRs” may be different from those that would be immediately recognized according to the Kabat numbering scheme or the Chothia number scheme;14 and the question then is, what are the “CDRs” to which claim 1 is directed and how is it that the identities of these CDRs must be ascertained, if not using either of two well-known numbering schemes?  Put another way, if CDR-H1 and CDR-H2 according to claim 1 do not comprise the amino acid sequences recited by the dependent claim (i.e., CDRs having the amino acid sequences determined using either of the Kabat and Chothia numbering systems), then, of which amino acids sequences are the CDRs comprised?  It is not clear and therefore it is unclear what subject matter it is that is regarded as the invention.
	Considering all of the above-mentioned issues, it is suggested that this issue may best be remedied by canceling claim 14, since claim 1 is the broader claim; but then it is also suggested that claim 1 be amended to recite the antibody binds to a human FOLR1 comprising SEQ ID NO: 1 and “comprises three heavy chain CDRs and three light chain CDRs of the VH region of SEQ ID NO: 362 and the VL region of SEQ ID NO: 367”.
(c)	The claims are drawn to an antibody that specifically binds to “folate receptor alpha” or “FOLR1”.  The use the designations “folate receptor alpha” and/or “FOLR1” as the sole means of identifying the polypeptides to which the claims refer renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that “FOLR1” may also be known by a number of other aliases that include: FBP, FOLR, FRalpha, and NCFTD.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene;15 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).16  
	This is an important issue, particularly because the claims are not drawn to any one particular antibody but rather to any of a plurality of antibodies having potentially markedly different structures, especially depending upon which “CDRs” are selected from the recited VH region-VL region pair.17  If it is not known to which antigen the claimed invention must bind it will not be possible to produce the invention (i.e., structural variants that bind to “FOLR1”).
According to claims 36 and 37 the antibody binds cynomologus “folate receptor” and according to claims 38 and 39 the antibody binds to mouse “folate receptor”; but it is unclear if these polypeptides are the same as the polypeptide designated “folate receptor alpha” and/or “FOLR1” to which the preceding claim refers.  Nevertheless, even if the antibodies according to claims 36 and 37 or claims 38 and 39 are regarded as antibodies that specifically bind to a cynomolgus FOLR1 polypeptide and a mouse FOLR1 polypeptide, respectively, then, it is apparent that according to claim 1, for example, the FOLR1 polypeptide to which the antibody must bind need not be either a cynomolgus FOLR1 polypeptide or a mouse FOLR1 polypeptide.  If not either a cynomolgus FOLR1 polypeptide or a mouse FOLR1 polypeptide, then, which polypeptide is it that the antibody according to claim 1 must bind?  It is unclear and although it might be presumed that the antibody binds to a human FOLR1 polypeptide, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
Here it is suggested that Applicant consider amending claim 36 to recite the antibody according to claim 1, which binds to a human FOLR1 polypeptide comprising SEQ ID NO: 1, is capable of cross-reacting to specifically bind to a cynomolgus folate receptor alpha polypeptide comprising SEQ ID NO: 2,18 provided that the antibody according to claim 1 actually has that property.  Similarly, it is suggested that claim 38 be amended to recite the antibody is capable of cross-reacting to specifically bind to a murine folate receptor alpha polypeptide comprising SEQ ID NO: 3,19 again provided that the antibody according to claim 1 actually has that property.  However, it is aptly noted the specification does not appear to describe any antibody according to claim 1,  as presently amended (e.g., the disclosed anti-human FOLR1 antibody designated “SRP1848-H01”, which comprises a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367), which is capable of cross-reacting to bind to either a cynomolgus folate receptor alpha polypeptide comprising SEQ ID NO: 2 or a murine folate receptor alpha polypeptide comprising SEQ ID NO: 3.20   
Then, with further regard to claim 38, as noted above, Bolton et al. (Gene. 1999 Apr 16; 230 (2): 215-24), which teaches that alternatively spliced transcripts of the gene encoding mouse FOLR1 (“FR-alpha”) encode isoforms that have different structures and/or functions; see entire document (e.g., the abstract).  To which one or more of these isoforms must the claimed antibody specifically bind?    
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations “folate receptor alpha” and “FOLR1” used to describe the polypeptide(s) to which the claims are directed do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.   More particularly it is suggested that claims 1 and 18 be amended to recite the antibody specifically binds to a human FOLR1 polypeptide comprising the amino acid sequence of SEQ ID NO: 1, if in fact the claimed antibodies do so.21
At page 28 of the amendment Applicant has argued that the claims are not indefinite because the claims have been amended to recite the antibody comprises three CDRs of each of the VH and VL regions of “the VH region SEQ ID NO: 362 and the VL region SEQ ID NO: 267”.
In response, if given an antibody having a completely defined structure, it should be possible to determine which antigen is recognized and bound by the antibody, but in this case as explained above the structure of the antibody (and its six complementarity determining regions (CDRs)) is not clearly and particularly defined by the claims.  It is only according to claim 14, depending upon the interpretation of the claim, that it might be understood that the antibody according to the preceding claim is one that comprises a VH region comprising CDRs having defined amino acid sequences (as determined using either of two different numbering systems); and it is only according to claim 16, again depending upon the interpretation of the claim, that the antibody has a VL region comprising CDRs having particular amino acid sequences.  So, since claims 14 and 16 are dependent claims, the antibody according to claim 1 need not comprises CDRs recited by claims 14 and 16 and might instead comprise different structurally different CDRs.  As explained previously, changes in the primary structures of the CDRs of an antibody (i.e., the amino acid sequences of the CDRs) can dramatically affect the antigen binding specificity of the antibody.  There is no absolute certainty that an antibody comprising “CDRs” that are different from the CDRs having the amino acid sequences recited by claims 14 and 16 will bind to the same polypeptide.  Therefore it is submitted that it must be known to which “FOLR1” polypeptide the claimed antibody must bind so that it can be determined whether any given antibody binds to the polypeptide and infringes the claims.  
If Applicant would prefer not to more clearly and particularly identify the “FOLR1” polypeptide by, e.g., amending claim 1 to recite the polypeptide comprises SEQ ID NO: 1, it is suggested that this issue might otherwise be remedied by amending claim 1 to recite the limitations of claims 14 and 16, so as to be drawn to an antibody comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 58 or SEQ ID NO: 117 (CDRH1), SEQ ID NO: 176 or SEQ ID NO: 235 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3).  This is because the CDRs of the antibody are defined and it is expected that most, if not all antibodies comprising a VH domain and a VL domain comprising these same CDRs should bind be capable of specifically binding to same antigen and that the antigen can be identified by determining which antigen it is that is bound by the antibody. 
	(d)	Claims 33, 34, and 35 are each indefinite because it is unclear if the polypeptide referred to by the claims using the designation human “folate receptor” is the same as the polypeptide to which claim 1 refers using the designation “folate receptor alpha (FOLR1)”. 
	It is herein suggested that this issue may best be remedied by amending each of claims 33, 34, and 35 to recite the human folate receptor is a human FOLR1 polypeptide comprising the amino acid sequence of SEQ ID NO: 1 (presuming of course that that is actually the case). 
	(e)	Claim 48 is drawn to a cell-free expression reaction.  Although according to the claim it comprises the vector of claim 44, it cannot be ascertained what it actually is.  Notably the specification does not include a description of “a cell-free expression reaction” or more particularly one that comprises a vector according to claim 44.  It cannot be determined what subject matter it is that is regarded as the invention.
At page 28 of the amendment Applicant has argued that the claims are not indefinite because in paragraph [00213] it is disclosed that DNA encoding the antibody may be isolated and sequenced and that the hybridoma producing the antibody can serve as the source of the DNA and that once isolated the DNA may be cloned into an expression vector.
In response, the disclosure to which Applicant has referred does not describe the claimed “cell-free reaction” and it is still not evident what subject matter is regarded as the invention.
	(f)	Claim 59 is drawn to a method of treating22 a cancer in a subject “in need thereof”, but it cannot be ascertained when or why any given subject should be regarded as being in need thereof.  If the intention is to prevent a cancer (or the onset of the disease), while humans, for example, are sometimes considered at greater risk for developing certain types of cancer than others or the general population due to genetic mutations or the presence of certain allelic variants, the claims are not directed to any particular types of cancer and more generally it cannot be predicted whether a given individual will develop cancer (so as to possibly be considered “in need thereof”).  Thus, it remains unclear to whom the claims are directed or when or why any given “subject” is or is not be regarded as being “in need thereof”.  Then, even if the intention is to treat a cancer, it is not clear that the subject “in need thereof” is a subject known to have cancer.  Whichever objective it is that is sought, it must be known when a subject is to be regarded as being “in need thereof” so that the subject may be selected or identified and the invention may be practiced.  This is also important because claim 59 recites the method comprises administering to the subject “an effective amount” of a composition according to claim 49, which comprises the antibody according to claim 1, and it must be known what effect the treatment must have in order to be considered “effective”.  Different amounts of the antibody according to claim 1 may need to be administered in order to either prevent cancer in a subject at risk of developing the disease or to ameliorate symptoms (physical parameters) of the disease. 
	(g)	Claim 16 is drawn to the antibody of claim 1, wherein the antibody comprises “a VL comprising: a CDR-L1 comprising SEQ ID NO: 299; a CDR-L2 comprising SEQ ID NO: 302; and a CDR-L3 comprising SEQ ID NO: 305”.  The claim is indefinite because it is not clear how the claim is intended to further limit the subject matter of the preceding claim.  Must the antibody according to claim 16 comprise “three heavy chain CDRs and three light chain CDRs of […] the VH region [comprising or consisting of] SEQ ID NO: 362 and the VL region [comprising or consisting of] SEQ ID NO: 367”, as in accordance with the preceding claim, as well as a VL comprising a CDR-L1 comprising SEQ ID NO: 299, a CDR-L2 comprising SEQ ID NO: 302, and a CDR-L3 comprising SEQ ID NO: 305, or must the antibody according to claim 16 comprise only “three heavy chain CDRs and three light chain CDRs of […] the VH region [comprising or consisting of] SEQ ID NO: 362 and the VL region [comprising or consisting of] SEQ ID NO: 367”, wherein CDR-L1 comprises the amino acid sequence of SEQ ID NO: 299, CDR-H2 comprises the amino acid sequence of SEQ ID NO: 302, and CDR-H3 comprises the amino acid sequence of SEQ ID NO: 305?  What is the subject matter that is regarded as the invention? 
	If the invention is regarded as the latter, it is suggested that claim 16 be amended to recited, “wherein CDR-L1, CDR-L2, and CDR-L3 of said VL region comprising SEQ ID NO: 367 comprise, respectively, the amino acid sequences of SEQ ID NO: 299, SEQ ID NO: 302, and SEQ ID NO: 305”. 
	(h)	Claim 17 recites the limitation “the VL sequence”, but the preceding claims do not recite a VL sequence and it is therefore unclear to which VL sequence claim 17 is directed.
	(i)	Claim 20, which depends from claim 1, recites the limitation “the amino acid substitution” but the preceding claim lacks language providing an antecedent basis supporting the recitation; and it is therefore unclear to which amino acid substitution claim 20 is directed.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention23.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.
 
20.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

21.	Claims 33-39, 50, 55, and 59 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention. 
To begin, claims 50, 55, and 59 are drawn to a method that is intended for use in treating or preventing a cancer in a subject.  With particular regard to claim 59, while it is unclear when or why any given subject should be regarded as being a subject “in need thereof”,24 because the specification defines the term “treating” as inclusive of “preventing the onset of the disease or disorder” (i.e., cancer),25 and because the subject need not actually have the disease, all of claims 50, 55, and 59 are broadly, but reasonably construed as being drawn to a prophylactic method; and yet it does not appear that the specification describes with any of the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application a method that prevents the onset or development of any given type of cancer in any given subject.  Moreover, there appears to be no factual evidence to support the assertion that administering to a subject at risk of developing cancer (and that might be anyone) any amount of an antibody according to claim 1 will be effective to prevent the occurrence of the disease in the subject.  Nevertheless, it is submitted that the prevention of cancer is an intractable proposition, if not now wholly impractical, given, for example, that it is a heterogeneous disease, having widely varying pathologies and etiologies, and that its causes are multifactorial and as yet only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development.  As such, the specification, which does not appear to describe the use of the claimed invention to prevent the onset or development of any given type of cancer (or for that matter, any other disease or condition) in any given subject would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.  
In this case, it appears that at best the specification only adequately describes a method for treating ovarian cancer expressing a FOLR1 polypeptide comprising SEQ ID NO: 1 in a human subject having said cancer by administering to the subject a monoclonal antibody that binds to human FOLR1 and comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 58 or SEQ ID NO: 117 (CDRH1), SEQ ID NO: 176 or SEQ ID NO: 235 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3), wherein said antibody is conjugated to a cytotoxic agent (e.g., hemiasterlin) and internalized by the cancer cells in the subject upon binding to FOLR1 at the surface of the cells.  Not adequately described is any other method encompassed by the claims (e.g., a method comprising administering to a subject having ovarian cancer expressing FOLR1 a “naked” antibody that specifically binds to FOLR1, which is not conjugated to a cytotoxic agent that is effective to kill the ovarian cancer cells in the subject).
At page 29 of the amendment filed Applicant has remarked that the effects of antibodies on two different FOLR1-expressing cell lines (KB and Igrov1) were assessed and that the results disclosed in Table 7 indicate that the antibodies are effectively used to kill these cells without need of being conjugated to a drug or cytotoxic agent.
In response, the assay that was used to assess the internalization of the disclosed anti-human FOLR1 antibodies and ability to kill targeted cells expressing FOLR1 is described in paragraph [00287] at pages 85 and 86 of the specification.  The assay, namely “a secondary antibody cell killing assay” was performed by contacting human FOLR1-expressing cells with the anti-human FOLR1 antibodies produced, including the disclosed antibody designated “SRP1848-H01”, which comprises a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367, before then contacting the cells with an anti-human Fc nanobody conjugated to a cytotoxic agent (i.e., hemiasterlin).  The anti-human FOLR1 antibody binds to FOLR1 on the surface of the cells expressing the antigen and then the anti-human Fc antibody binds to the Fc domain of the anti-human FOLR1 antibody to deliver its toxic payload, which upon internalization (uptake) of the complex of the antibodies and FOLR1, kills the cells.  Thus the disclosure in Table 7 suggests only that the antibody, if it is to be effectively used to kill cancer cells expressing a human FOLR1 polypeptide comprising SEQ ID NO: 1, must be conjugated to a cytotoxic agent that is effective to kill or inhibit the proliferation or survival of the cancer cells.    
Notably claims 50, 55, and 59, as presently amended, are directed to any given type of cancer or in particular ovarian cancer (claim 55), but any case the cancer to be treated or prevented need not be a type of cancer (e.g., ovarian cancer) expressing the antigen that is recognized by the antibody, namely FOLR1.  If the cancer cells in the subject do not express FOLR1 it is not reasonably expected that the antibody will be found to be effectively used to prevent the onset or development of the disease in the subject or treat the disease, if it exists, in the subject.  This is simply because the antibody will not bind to cancer cells if the cancer cells do not express FOLR1 and there is no evidence to support the assertion that cancer cells that do not necessarily express FOLR1 are effectively treated using an antibody that binds to FOLR1 or prevented from forming.
Naked antibodies that bind an antigen (e.g., FOLR1) expressed by cancer cells, which are not conjugated to a cytotoxic agent, may have no antitumor activity; and yet none of the claims require the antibody to be conjugated to a therapeutic payload or cytotoxic agent such as hemiasterlin.  
This position is supported, for example, by the teachings of Henry et al. (Cancer Res. 2004 Nov 1; 64: 7995-8001), which describes an anti-PSMA immunoconjugate comprising the drug maytansinoid 1 (DM1) that is effective to suppress the growth of prostate cancer in a subject, whereas the unconjugated antibody had no effect upon the growth of the cancer cells; see entire document (e.g., the abstract; and page 7998, Figure 3A).  In fact, Henry et al. reports the effect of the naked antibody upon the growth of the tumor cells in the subject was not significantly different from the effect of the vehicle control (i.e., the buffer, PBS, which was used as a carrier); see, e.g., page 7997, column 1.    Similarly, McDevitt et al. (Cancer Res. 2000 Nov 1; 60: 6095-6100) reports an alpha-particle emitting radioimmunoconjugate comprising anti-PSMA monoclonal antibody J591 effectively stopped the growth of LNCaP prostate cancer cells in vitro, but the unlabeled monoclonal antibody produced no substantial effect; see entire document (e.g., the abstract; and page 6098, Figure 4).
In this instance, there appears to be no factual evidence disclosed by the specification to support the assertion that the invention according to any of claims 50, 55, and 59 can be practiced if the antibody is not conjugated to a therapeutic payload; and if the disease or condition is not a type of cancer expressing FOLR1 it is even more apparent that the description provided is not sufficient to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application because it is not even clear which cells should be targeted when treating any disease or condition other than cancer and by what type of therapeutic payload.
According to the specification the antibody, when conjugated to a cytotoxic agent such as hemiasterlin, binds to FOLR1 it is internalized by the cell to permit the agent to kill the cell,26 but it cannot be presumed that any given antibody having the structural features recited by the claims will bind to FOLR1 to be internalized by any given targeted cell in any given subject because the antibody to which the claims are directed is not necessarily an antibody that binds to the same epitope of FOLR1 (or even to the same polypeptide) as the particularly disclosed antibody having a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367.  Even so, as Yamaguchi et al. (Biochem. Biophys. Res. Commun. 2014 Nov 1; 454 (4): 600-603) teaches, because not every antibody that binds to a particular cell surface antigen causes the antigen to be internalized, it seems that the identities of the epitopes of the antigens to which the antibodies bind, as opposed to the identities of the antigens, determine the ability of the antibodies to cause internalization of the antigens; see entire document (e.g., page 601 and page 602, Figure 3).  Therefore it is apparent that the skilled artisan cannot predict whether any given antibody having the requisite structure that is found to be capable of binding to human FOLR1 or any ortholog thereof occurring in species other than human will do so and cause its internalization by the cell.
Even if the antibody to which the claims are directed were found to bind to an overlapping, as opposed to the same epitope, of FOLR1 as the particularly disclosed antibody having a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367 will have or retain the ability to bind to FOLR1, the prior art teaches the skilled artisan cannot predict whether the antibody, even when conjugated to a cytotoxic moiety, is used effectively to treat cancer.  
This position is supported by the teachings of Pettersen et al. (J. Immunol. 1999 Jun 15; 162 (12): 7031-7040).  Pettersen et al. teaches anti-hIAP (CD47) monoclonal antibodies Ad22 and 1F7, which induce apoptosis of Jurkat T cells and peripheral blood mononuclear cells (PBMC) expressing the antigen to which these antibodies bind; but Pettersen et al. also teaches other antibodies, namely monoclonal antibodies 2D3 and B6H12 that commonly bind to hIAP/CD47, which do not induce apoptosis of the cells to which it binds; see entire document (e.g., the abstract; and page 7033, column 1).  As might be expected, given the recognized epitope-dependency of the various effects caused by different antibodies binding the same antigen, Pettersen et al. teaches monoclonal antibody 2D3 and Ad22 bind discrete epitopes; but curiously Pettersen et al. teaches monoclonal antibody B6H12, despite its apparent inability to induce apoptosis, binds an epitope that overlaps the epitopes to which monoclonal antibodies Ad22 and 1F7 (see, e.g., page 7032, column 2).  Similarly, Bernard et al. (Human Immunol. 1986; 17: 388-405) describes differential effects by antibodies binding “competing” antigenic sites or epitopes.  Thus, even though there is no evidence that the disclosed antibody having a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367 will have or retain the ability to bind to FOLR1 is capable of binding to cancer cells expressing FOLR1 so as to cause the cells to undergo apoptosis, the prior art suggests that a genus of antibodies capable of causing a desired effect (e.g., the induction of apoptosis) is not adequately described with the requisite clarity and particularity by a mere description of a species falling within that genus; and as such, it is submitted the claimed invention could not be practiced, as of the filing date sought by Applicant, without empirically determining whether or not any given antibody having the requisite structural features of the claimed invention and which is found to be capable of binding to FOLR1 might be used effectively to treat a disease or condition such as cancer.
Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Turning to another issue, according to claims 36-39, the antibody according to claim 1, which is an antibody that binds to “FOLR1” and comprises “three heavy chain CDRs and three light chain CDRs of […] the VH region [comprising or consisting of] SEQ ID NO: 362 and the VL region [comprising or consisting of] SEQ ID NO: 367”, must bind to “cynomolgus folate receptor” or “mouse folate receptor”.  It is presumed that the antibody according to claim 1 binds to a human FOLR1 polypeptide (e.g., the disclosed polypeptide comprising SEQ ID NO: 1), then it would seem that claims 36-39 are drawn to a subset of the claimed genus of antibodies according to claim 1, which are capable of cross-reacting to bind to “cynomolgus folate receptor” or “mouse folate receptor”, which might possibly be the disclosed polypeptides of SEQ ID NO: 2 and SEQ ID NO: 3.  There is however no evidence supporting the assertion that any and all antibodies according to claim 1 have the requisite functional properties.  Rather it appears that the specification only describes a single antibody comprising the CDRs of a heavy chain variable domain comprising SEQ ID NO: 362 and the CDRs of a light chain variable domain comprising SEQ ID NO: 367, namely the antibody designated “SRP1848-H01”, which actually comprises a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367, as being capable of binding to any of a human FOLR1 polypeptide, a cynomolgus FOLR1 polypeptide, and a mouse FOLR1 polypeptide when expressed recombinantly by Chinese Hamster Ovary (CHO) cells.27  Inasmuch as the claims are not limited to this particular antibody it is submitted that the specification does not describe the claimed invention with requisite clarity and particularity to reasonably convey Applicant’s possession thereof as of the filing date of the claimed invention.  This is because the artisan cannot presume a priori that just because the antibody designated “SRP1848-H01” is capable of binding to any of a human FOLR1 polypeptide, a cynomolgus FOLR1 polypeptide, and a mouse FOLR1 polypeptide when expressed recombinantly by CHO cells any other antibody having the structural features of the claimed invention will also.  This is because the claims are drawn to a plurality of structurally disparate antibodies, which may not even have or share CDRs having the same primary structures (amino acid sequences) and moreover which may not have the structural features of the disclosed antibody designated “SRP1848-H01”.  To be clear, the claims are not drawn to any one particular antibody but rather to any of a plurality of antibodies having potentially markedly different structures, especially depending upon which “CDRs” are selected from the recited VH region-VL region pair.28  As explained, structural variation is often the cause of functional disparity.
It follows then with particular regard to claims 33-35, 37, and 39, which recite the antibody has particular kinetic properties, that it cannot be presumed a priori on the basis of a description of kinetic properties of the disclosed antibody designated “SRP1848-H01” alone that any member of the claimed plurality of structurally disparate antibodies will be such an antibody.  The kinetic properties of a structural variant of the disclosed antibody designated “SRP1848-H01” must be determined empirically.29  Accordingly it is submitted that rather than describing with the requisite clarity and particularity at least a substantial number of the claimed antibodies, the specification describes only a single antibody30 and the claims only serve to bid the artisan to finish the inventive process by discovering the identities of other antibodies having the structural and functional properties of the claimed invention. 
Here Applicant is reminded that it cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith, 173 USPQ 679, 683 (CCPA 1972).  
The description of a genus having measured property values (e.g., a KD) falling within a specified range of property values (e.g., a KD of about 2.26 x 10-11 M to about 7.2 x 10-9 M)31 and a species thereof having a particular measured property value (KD = 0.59 nM) does not adequately describe a subgenus.  In this case the claims are generic but drawn in the alternative to a plurality of different species of the originally claimed generic invention, which includes the elected species, namely an antibody that binds to FOLR1 and comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 58 (CDRH1), SEQ ID NO: 176 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3).  The specification discloses a single such antibody, i.e., the antibody designated “SRP1848-H01” comprising a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367, which has a measured KD of 0.59 nM (Table 7), but otherwise fails to describe with any of the necessary clarity and particularity at least a substantial number of antibodies having the required structural features of the claimed invention, which have a KD of about 2.26 x 10-11 M to about 7.2 x 10-9 M.  The very same may be said of the antibody according to claim 37 and claim 39.  The specification discloses that the antibody designated “SRP1848-H01” binds to cynomolgus FOLR1 (expressed by CHO cells) with a KD of 0.28 nM and to mouse FOLR1 (expressed by CHO cells) with a KD of 33.8 nM; yet it fails to describe the claimed subgenus of antibodies, which have the structural features recited by the present claims, as well as the requisite functional features (e.g., when binding to cynomolgus FOLR1 (expressed by CHO cells), a KD of about 0.19 x 10-9 M to about 2.84 x 10-9 M).  So, while the specification may adequately describe the genus, and a species thereof, the subspecies, as presently claimed, is not.
With further regard to claims 33 and 34, although the specification discloses that the originally claimed generic invention includes antibodies that have a ka or a kd with a measured value falling within a specified range of values, it does not appear that the specification describes the particular antibody to which the claims are presently drawn as having a ka or a kd with such a value.  It cannot be predicted if the claimed antibody, which comprises a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367, such as the disclosed antibody designated “SRP1848-H01”, is an antibody that has the requisite kinetic properties.  The ka or a kd of the disclosed antibody designated “SRP1848-H01”, as well as any other antibody comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 58 or SEQ ID NO: 117 (CDRH1), SEQ ID NO: 176 or SEQ ID NO: 235 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3) must be determined empirically and again it is not reasonably presumed that each and every antibody having the required structural features of the claimed invention will be found to have the same functional features or even a ka or a kd with a measured value falling within the specified range.  
Here it is not immediately evident how or why the antibody designated “SRP1848-H01” comprising a heavy chain variable domain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367, which is described with particularity by the instant application, should be regarded as being reasonably representative of the genus of antibodies to which the claims are drawn or directed, as a whole.  This is because the claims encompass, not just this single antibody, but rather any of a genus of structurally and functionally disparate antibodies, which may not even have or share common CDRs and which in the case of claims 18 and 19 need not bind to any one particular antigen.  Once again it is aptly noted  the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
While one could test a plurality of antibodies having the structural features recited by the claims to determine which, if any, have the requisite functional characteristics of the claimed antibody (i.e., the ability to specifically bind to FOLR1 with a kd of about 2.28 x 10-4 sec-1), a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.  
Here is it aptly noted that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately with any of the requisite clarity and particularity at least a substantial number of the genus of antibodies to which the claims are drawn or directed.  The specification describes a single antibody encompassed by the claims, which is an antibody comprising a heavy chain comprising SEQ ID NO: 362 and a light chain variable domain comprising SEQ ID NO: 367, which has been found to bind to a human FOLR1 polypeptide expressed by CHO cells with a KD of 0.59 nM.  It describes no other antibodies with any of the requisite clarity or particularity necessary to reasonably convey Applicant’s possession of the claimed invention as of the filing date of the claimed invention.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Notably the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to a human FOLR1 polypeptide with a kd of about 2.28 x 10-4 sec-1, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding at least a substantial number of the claimed antibodies, which have the structural and functional features recited by the claims; without such antibodies, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify an antibody having the structural and functional characteristics of the claimed invention.    
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  In this case, because the claims encompass a genus of antibodies having the ability to bind to FOLR1, but which otherwise have substantially disparate structures and functional attributes, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
In summary, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural and functional properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the structure and functional properties of the claimed antibody, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that for the reasons set forth above the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

22.	Claims 33-39, 50, 55, and 59 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a monoclonal antibody or an antigen binding fragment thereof that specifically binds to a human FOLR1 polypeptide comprising SEQ ID NO: 1, wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable domain comprising CDRs comprising SEQ ID NO: 58 or SEQ ID NO: 117 (CDRH1), SEQ ID NO: 176 or SEQ ID NO: 235 (CDRH2), and SEQ ID NO: 294 (CDRH3) and a light chain variable domain comprising CDRs comprising the amino acid sequences of SEQ ID NO: 299 (CDRL1), SEQ ID NO: 302 (CDRL2), and SEQ ID NO: 305 (CDRL3), a kit comprising said monoclonal antibody or antigen binding fragment thereof, a polynucleotide encoding said monoclonal antibody or antigen binding fragment thereof, a vector comprising said polynucleotide, a host cell comprising said vector, a composition comprising said monoclonal antibody or antigen binding fragment thereof, and a method for treating ovarian cancer expressing FOLR1 in a subject, said method comprising administering to a subject having said cancer an effective amount of an immunoconjugate comprising a cytotoxic payload drug (e.g., hemiasterlin) and said comprising said monoclonal antibody or antigen binding fragment thereof, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice32), it cannot be practiced without undue experimentation. 
In this instance it is submitted that the specification does little more than state a hypothesis that any given antibody having a structure according to any of the claims will function to specifically bind to FOLR1 and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody having a structure according to any of the claims, which specifically binds to FOLR1; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
23.	No claim is allowed.

24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
August 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At page 20 of the response filed October 29, 2021 Applicant has remarked that SEQ ID NOs: 58 and 117 are the same, but this is not correct.  According to the Sequence Listing the amino acid sequence of SEQ ID NO: 58 is Gly-Phe-Asn-Ile-Arg-Thr-Gln and the amino acid sequence of SEQ ID NO: 117 is Thr-Gln-Ser-Ile-His.  In the interest of advancing prosecution, the claims are herein being considered to the extent that the claims read on the “first” elected species of invention in which the antibody comprises a CDRH1 having the amino acid sequence of SEQ ID NO: 58 (as opposed to SEQ ID NO: 117).
        
        2 At page 20 of the response filed October 29, 2021 Applicant has remarked that SEQ ID NOs: 176 and 235 are the same, but this is not correct.  According to the Sequence Listing the amino acid sequence of SEQ ID NO: 176 is Phe-Pro-Ile-Asp-Gly-Ile and the amino acid sequence of SEQ ID NO: 235 is Asp-Ile-Phe-Pro-Ile-Asp-Gly-Ile-Thr-Asp-Tyr-Ala-Asp-Ser-Val-Lys.  In the interest of advancing prosecution, the claims are herein being considered to the extent that the claims read on the “first” elected species of invention in which the antibody comprises a CDRH2 having the amino acid sequence of SEQ ID NO: 176 (as opposed to SEQ ID NO: 235). 
        3 However, as noted below, the restriction and election requirement set forth in the Office action mailed August 31, 2021 has been withdrawn in part so as to rejoin the elected species of the invention and a non-elected species.
        
        4 At page 20 of the response filed October 29, 2021 Applicant has remarked that SEQ ID NOs: 58 and 117 are the same, but this is not correct.  According to the Sequence Listing the amino acid sequence of SEQ ID NO: 58 is Gly-Phe-Asn-Ile-Arg-Thr-Gln and the amino acid sequence of SEQ ID NO: 117 is Thr-Gln-Ser-Ile-His.  In the interest of advancing prosecution, the claims are herein being considered to the extent that the claims read on the “first” elected species of invention in which the antibody comprises a CDRH1 having the amino acid sequence of SEQ ID NO: 58 (as opposed to SEQ ID NO: 117), but as noted herein the restriction and election requirement has been withdrawn in part so as to rejoin the non-elected species in which the antibody comprises a CDRH1 having the amino acid sequence of SEQ ID NO: 117.
        
        5 At page 20 of the response filed October 29, 2021 Applicant has remarked that SEQ ID NOs: 176 and 235 are the same, but this is not correct.  According to the Sequence Listing the amino acid sequence of SEQ ID NO: 176 is Phe-Pro-Ile-Asp-Gly-Ile and the amino acid sequence of SEQ ID NO: 235 is Asp-Ile-Phe-Pro-Ile-Asp-Gly-Ile-Thr-Asp-Tyr-Ala-Asp-Ser-Val-Lys.  In the interest of advancing prosecution, the claims are herein being considered to the extent that the claims read on the “first” elected species of invention in which the antibody comprises a CDRH2 having the amino acid sequence of SEQ ID NO: 176 (as opposed to SEQ ID NO: 235), but as noted herein the restriction and election requirement has been withdrawn in part so as to rejoin the non-elected species in which the antibody comprises a CDRH2 having the amino acid sequence of SEQ ID NO: 235. 
        6 See 37 C.F.R. § 1.141, which states that provided the application includes an allowable claim generic to all the claimed species, more than one species of an invention may be claimed.  See M.P.E.P. § 809.
        7 Applicant is advised that the nomenclature used by the claims to the identify amino acids of the amino acid sequences listed is not standard and should be corrected to conform with the standard provided by M.P.E.P. § 2422.
        8 We say, for example, that we “reconstitute” concentrated orange juice, but the concentrate sold the freezer section of most grocery stores in this country is not lyophilized (freeze-dried).  Here the disclosure does not make evident the state of the antibody that is to be reconstituted; so again it should not be presumed that it is lyophilized.
        
        9 A “reaction”, per se, is most likely not patentable subject matter, but here it is not clear what subject matter it is that is regarded as the invention.  Presumably it is not the vector that is regarded as the invention and it must be something else, but what?  Is the invention a composition comprising the vector according to claim 44?  Is it the expression product encoded by the vector?  Is it a process for producing the expression product encoded by the vector?  What is it?
        
        10 Each of these pages is presently numbered “1”.
        11 Rather, as might be understood, an antibody comprising “a VH comprising: a CDR-H1 comprising one or more of SEQ ID NOs: 58 and 117, a CDR-H2 comprising one or more of SEQ ID NOs: 176 and 235; and a CDR-H3 comprising SEQ ID NO: 294”, as recited by claim 14, is an antibody comprising “three heavy chain CDRs and three light chain CDRs of […] the VH region SEQ ID NO: 362 and the VL region SEQ ID NO: 367”.
        
        12 This is because a VL region comprising SEQ ID NO: 368 or 369 does not comprise the CDRs recited by claim 16 (e.g., a CDR-L1 comprising SEQ ID NO: 299).
        13 Here, it is believed that the term “VH” refers to the heavy chain variable domain of the antibody, which according to claim 1 comprises three (3) heavy chain CDRs.
        14 At page 26 of the amendment filed April 25, 2022 Applicant has remarked that with respect to CDR-H2, SEQ ID NO: 176 is the amino acid sequence thereof as determined using the Chothia numbering system and SEQ ID NO: 235 is the amino acid sequence determined using the Kabat numbering system.  Then, with regard to CDR-H1, SEQ ID NO: 58 is the amino acid sequence thereof as determined using the Chothia numbering system and SEQ ID NO: 117 is the amino acid sequence determined using the Kabat numbering system.  
        
        15 As an example, it is known that alternative splicing of the gene encoding human “FOLR1” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “FOLR1”. See, e.g., https://www.ncbi.nlm.nih.gov/gene/2348.  See also Bolton et al. (Gene. 1999 Apr 16; 230 (2): 215-24), which teaches that alternatively spliced transcripts of the genes encoding both mouse and human FOLR1 (“FR-alpha”) encode isoforms that have different structures and/or functions; see entire document (e.g., the abstract).  
        
        16 In this instance, it appears “FOLR1” is a designation used in the art to refer to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        
        17 Antibodies comprising different “CDRs”, even if derived from polypeptides comprising or consisting of SEQ ID NO: 362 and SEQ ID NO: 367 may have different antigen binding specificities.  This possibility is evident upon consideration of the fact that even a single amino acid difference in a CDR can account for the variant antibody’s lack of antigen binding activity or its ability to bind to bind to a different antigen.  See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514) (of record), which as before noted describes changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        
        
        18 Support for the suggested claim language is found in paragraph [0019] at page 4 of the specification.  It is further suggested that claim 37 be amended so as to depend from claim 36 (as opposed to claim 40).
        
        19 Support for the suggested claim language is found in paragraph [0019] at page 4 of the specification.  It is further suggested that claim 39 be amended so as to depend from claim 38 (as opposed to claim 42).
        
        20 See the rejection that follows for further explanation.
        
        21 Support for the suggested claim language is found, e.g., in paragraph [0019] of the specification at page 4.
        22 According to the disclosure in paragraph [0055] the term “treating” is to be understood to mean “delaying or preventing the onset of the disease or condition” (e.g., cancer), as well as “modulating” the disease or disorder and/or “ameliorating at least one physical parameter, which may be discernable by the subject”.
        23 See M.P.E.P. § 2172 (II).
        24 See the above rejection of claim 50 under 35 U.S.C. § 112(b) as failing to clearly and particularly point out the subject matter that is regarded as the invention.
        
        25 See paragraph [0055] of the specification.
        26 See, e.g., Example 5 at page 85 of the specification.
        27 See, e.g., the disclosure in paragraph [00284] and Table 7 at pages 88-89 of the specification.
        
        28 Antibodies comprising different “CDRs”, even if derived from polypeptides comprising or consisting of SEQ ID NO: 362 and SEQ ID NO: 367 may have different antigen binding specificities.  This possibility is evident upon consideration of the fact that even a single amino acid difference in a CDR can account for the variant antibody’s lack of antigen binding activity or its ability to bind to bind to a different antigen.  See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514) (of record), which as before noted describes changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        
        29 Here it is aptly noted that even humanized versions of a “parental” non-human antibody, which comprise the CDRs of the parental antibody, are often found to have different antigen binding affinities.  See, e.g., Mayrhofer et al. (Hum. Antibodies. 2019; 27 (1): 37-51), which describes a humanized version of antibody that exhibits a three-fold lower affinity for the antigen when compared to the wild-type (parental) mouse antibody (see entire document; e.g., page 41). 
        
        30 Notably the antibody designated “SRP1848-H01” has a KD of 0.59 nM (Table 7), but it does not appear that the specification discloses either its ka or its kd.  Thus it is not clear if even this particular antibody satisfies the requirements recited by the claims reciting that the antibody has particular kinetic properties.
        
        31 See claim 35.
        32 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.